Title: From George Washington to Richard Washington, 27 September 1763
From: Washington, George
To: Washington, Richard



Dear Sir,
Mount Vernon 27th Septr 1763.

In July—62 I received the Copy of your Letter of the 27th of April preceeding—By Captn Braisse it came, & superscribed with a Box, but no Box appeared, nor did I much wonder at it, it being the Copy of a Letter only, and the Captns disavowing the receipt of any such Package—some considerable time after this I was favoured with the original Letter, but by what Ship it was brought, I am to this day ignorant, for neither the Ship’s nor the captain’s name was mentioned, and althô your Letter began with saying you Inclose the Captns receipt (for the Box) no such receipt was found, nor Invoice or Bill of Costs, nor mention made who this Captn was: finding myself reduced to this dilemma, and left without a footstep of enquiry, I resolved to wait for further explanation; or till I shoud hear of the Box before I gave you the trouble of a Letter, but neither of these happening till Collo. Fairfax presented me with your obliging favour of the 13th of April last, I began to despair of the desired information, however upon receipt of that Letter I immediately dispatched a Servant to Mr Middleton at Annapolis from whose Wife (he not being at home) I got the Inclosed answer—what it is I have further to expect in this matter you can best resolve.
In the Event of your ever visiting America, I am in hopes you will not think a little time ill spent in a small Tower to Virginia—We have few things here striking to European Travellers (except an abundant Woods)—but a little variety—a welcome reception among a few friends—and the open and prevalent hospitality of the Country in general, might perhaps proove agreable for a while; & I must be permitted to add, that I shall think myself very happy in seeing you at Mt Vernon where you might depend upon finding the most cordial entertainment.
The Indians at a time when we thought ourselves fixed in the utmost tranquility, have, in open violation of the Treaty recommenced Hostilities, and (by a sudden Irruption) thrown the




Frontiers of almost all the Colonies into terrible consternation—They have lately met with some pretty rugged treatment, and it is hoped they will sue for Terms again in a very little while.
I dined at Belvoir yesterday, and left the Family in perfect health—as also Doctr Cockburnes—Mrs Washington makes a tender of her Compliments and I am Dr Sir Yr Most Obedt Servt

Go: Washington

